—Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered February 2, 2000, convicting defendant, upon his plea of guilty, of manslaughter in the first degree and conspiracy in the second degree, and sentencing him to consecutive terms of 10 to 20 years and 2 to 6 years, respectively, unanimously affirmed.
Defendant’s suppression motion was properly denied. None of defendant’s statements was the product of unnecessary delay in his arraignment on an unrelated drug possession charge. Delay in arraignment may be justified by the need to investigate additional charges (People v Hopkins, 58 NY2d 1079, 1081). Here, it was defendant who initially asked to speak with the police concerning an active homicide investigation. This *361necessitated lengthy interviews of defendant, and when he provided false information this required further investigation including interviews of other persons.
The court properly exercised its discretion in imposing reasonable limits upon defendant’s cross-examination of police witnesses at the suppression hearing (see, People v Melcherts, 225 AD2d 357, lv denied 88 NY2d 881; see also, Delaware v Van Arsdall, 475 US 673, 678-679). The precluded questions were irrelevant or repetitive.
We have considered and rejected defendant’s remaining claims. Concur — Tom, J.P., Andrias, Saxe, Wallach and Rubin, JJ.